Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154171                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  NATASHA HUDNELL,                                                                                          Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 154171
  v                                                                 COA: 332171
                                                                    Kent CC: 15-002286-NO
  ROCKFORD CONSTRUCTION CO.,
             Defendant-Appellant.
  __________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 18, 2016
                                                                               Clerk